DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10534725. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al (Pub. No. US 2016/0342532) in view of Igantchenko (Pub. No. US 2014/0281587).

As per claims 1, 7, 12, Peacock discloses a computer program product for use with a security module including program instructions for providing a secret store in a volatile memory for secret data and an interface for interacting with an operating system, the computer program product comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following: storing, in a processor cache included in a processor, data constituting the security module in an encrypted form that can be decrypted by a secret key (…the master key is recreated during a restart by decrypting the half key stored in the NVM with the secure key stored in disk storage…see par. 30-31, 59), switching the processor to a secure mode, responsive to the switching to the secure mode, disabling a write operation, with the write operation being an operation that writes the data constituting the security module from the processor cache to a volatile memory (…after the storage device has been powered off, the malicious user won’t be able to decrypt encrypted data…even if the malicious user had complete access to the device…see par. 82-83), decrypting, in the processor cache, the data constituting the security module with the secret key (see par. 86). Peacock does not explicitly disclose configuring dynamic address translation to prevent access to portions of the volatile memory outside of the secret store, receiving data through the interface of the security module, encrypting, by the security module and in the processor cache, the data received through the interface of the security module using a public key, enabling the write operation, and switching the processor to a normal operating system mode. However Igantchenko discloses configuring dynamic address translation to prevent access to portions of the volatile memory outside of the secret store, receiving data through the interface of the security module, encrypting, by the security module and in the processor cache, the data received through the interface of the security module using a public key (…the signature validation module may be a module responsible for validating, using a public key…providing data to be written to the storage…the encryption module may be capable of encrypting data with the current symmetric key…see par. 71-74, 80), enabling the write operation, and switching the processor to a normal operating system mode (…the write operation may be performed on the “inactive copy” and when the update is completed…switching the “inactive copy” to “active”…see par. 83-84). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Igantchenko in Peacock for including the above limitations because one ordinary skill in the art would recognize it would further enhance the security of data in the storage…see Igantchenko, par. 3.


As per claims 2, 8, 13, the combination of Peacock and Igantchenko discloses wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: disabling the write operation for data tagged with a non-secure flag (…Ignatchenko: see par. 83).


As per claims 3, 9, 14, the combination of Peacock and Igantchenko discloses wherein the interface of the security module is in the form of an application programming interface using a crypto architecture (…Ignatchenko: see par. 22).


As per claims 4, 10, 15, the combination of Peacock and Igantchenko discloses receiving, by the processor, an interrupt request; responsive to the interrupt request, suspending execution of the security module; and subsequent to the encryption of the security module, passing control to an interrupt handling program (Ignatchenko: see par. 51).


As per claims 5, 11, 16, the combination of Peacock and Igantchenko discloses terminating the interrupt request; and responsive to the termination of the interrupt request, restarting the security module (Igantchenko: see par. 82-85).


As per claims 6, 17, the combination of Peacock and Igantchenko discloses sharing the security module between a plurality of programs using a semaphore mechanism to serialize access to the secret store of the volatile memory (Igantchenko: see par. 25).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436